


Exhibit 10.5

 

[FORM OF]

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated as of August 20, 2004 (the “Grant Date”) is made by and
between PanAmSat Corporation, a Delaware corporation (hereinafter referred to as
the “Company”), and the individual whose name is set forth on the signature page
hereof, who is an employee of the Company or a Subsidiary or Affiliate of the
Company, hereinafter referred to as the “Optionee”.  Any capitalized terms
herein not otherwise defined in Article I shall have the meaning set forth in
the Plan (as hereinafter defined).

 

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant the Option provided for herein to the Optionee as an incentive for
increased efforts during his term of office with the Company or its Subsidiaries
or Affiliates, and has advised the Company thereof and instructed the
undersigned officers to issue said Option;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

 

Section 1.1.                                   - Cause

 

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries or
Affiliates (the “Employment Agreement”), or, if there is no such Employment
Agreement, “Cause” shall mean: (a) the Optionee’s willful and continued failure
to perform his or her material duties with respect to the Company or it
Subsidiaries which continues beyond 10 days after a written demand for
substantial performance is delivered to the Optionee by the Company (the “Cure
Period”), (b) the willful or intentional engaging by the Optionee in conduct
that causes material and demonstrable injury, monetarily or otherwise, to the
Company, any of the Investors, and their respective Affiliates, (c) conviction
of , or a plea of nolo contendere to, a crime constituting (A) a felony under
the laws of the United States or any state thereof or (B) a misdemeanor
involving moral turpitude, or (d) a material breach of the Optionee’s Management
Stockholder’s Agreement or other agreements, if any, including, without
limitation, engaging in any action in breach of the restrictive covenants as set
forth therein, which continues beyond the Cure Period (to the extent that, in
the Board’s reasonable judgment, such breach can be cured).

 

--------------------------------------------------------------------------------


 

Section 1.2.                                   - Change in Control

 

“Change in Control” means in one or a series of related transactions (i) the
sale of all or substantially all of the assets of the Company to an Unaffiliated
Person; (ii) a sale resulting in more than 50% of the voting stock of the
Company being held by an Unaffiliated Person; (iii) a merger, consolidation,
recapitalization or reorganization of the Company with or into another
Unaffiliated Person; if and only if any such event listed in clauses (i) through
(iii) above results in the inability of the Investors, or any member or members
of the Investors, to designate or elect a majority of the Board (or the board of
directors of the resulting entity or its parent company).  For purposes of this
definition, the term “Unaffiliated Person” means any Person or Group who is not
(x) an Investor or any member of the Investors, (y) a Rule 405 Affiliate of any
Investor or any member of any Investor, or (z) an entity in which any Investor,
or any member of any Investor holds, directly or indirectly, a majority of the
economic interests in such entity.

 

Section 1.3.                                   - Committee

 

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company, or if no such committee exists, the Board of Directors of the
Company.

 

Section 1.4.                                   - Fiscal Year

 

“Fiscal Year” shall mean each fiscal year of the Company (which, for the
avoidance of doubt, ends on or about November 30 of any given calendar year).

 

Section 1.5.                                   - Good Reason

 

“Good Reason” shall mean “Good Reason” as such term is defined in the Employment
Agreement, or if there is no such Employment Agreement, “Good Reason” shall mean
(i) a reduction in the Management Stockholder’s base salary or annual incentive
compensation (other than a general reduction in base salary that affects all
members of senior management in substantially the same proportions, provided
that the Management Stockholder’s base salary is not reduced by more than 10%);
(ii) a substantial reduction in the Management Stockholder’s duties and
responsibilities; or (iii) a transfer of the Management Stockholder’s primary
workplace by more than fifty miles from the current workplace.

 

Section 1.6.                                   - Investors

 

“Investors” means Constellation, LLC, a Delaware limited liability company,
Carlyle PanAmSat I, L.L.C., a Delaware limited liability company, Carlyle
PanAmSat II, L.L.C., a Delaware limited liability company, PEP PAS, LLC, a
Delaware limited liability company, and PEOP PAS, LLC, a Delaware limited
liability company.

 

Section 1.7.                                   - Management Stockholder’s
Agreement

 

“Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement of even date herewith between the Optionee and the
Company.

 

2

--------------------------------------------------------------------------------


 

Section 1.8.                                   - Option

 

“Option” shall mean the aggregate of the Time Option and the Performance Option
granted under Section 2.1 of this Agreement.

 

Section 1.9.                                   - Permanent Disability

 

“Permanent Disability” shall mean “Disability” as such term is defined in the
Employment Agreement, or if there is no such Employment Agreement, “Permanent
Disability” shall mean the Optionee becoming physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
to perform substantially all of the material elements of the Optionee’s duties
with the Company or any Subsidiary or Affiliate thereof.  Any question as to the
existence of the Permanent Disability of the Optionee as to which the Optionee
and the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to the Optionee and the Company.  If
the Optionee and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing.  The determination
of Permanent Disability made in writing to the Company and the Optionee shall be
final and conclusive for all purposes of this Agreement (such inability is
hereinafter referred to as “Permanent Disability” or being “Permanently
Disabled”).

 

Section 1.10.                             - Performance Option

 

“Performance Option” shall mean the right and option to purchase, on the terms
and conditions set forth herein, all or any part of an aggregate of the number
of shares of Common Stock set forth on the signature page hereof opposite the
term Performance Option.

 

Section 1.11.                             - Plan

 

“Plan” shall mean the 2004 Stock Option Plan for Key Employees of PanAmSat
Corporation and Its Subsidiaries.

 

Section 1.12.                             - Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

Section 1.13.                             - Time Option

 

“Time Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
shares of Common Stock set forth on the signature page hereof opposite the term
Time Option.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

GRANT OF OPTIONS

 

Section 2.1.                                   - Grant of Options

 

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee (i) a Time Option to purchase any part or all
of an aggregate of the number of shares set forth on the signature page hereof
of its Common Stock upon the terms and conditions set forth in this Agreement
and (ii) a Performance Option to purchase any part or all of an aggregate of the
number of shares set forth on the signature page hereof of its Common Stock upon
the terms and conditions set forth in this Agreement.  The Option shall consist
of a Time Option and a Performance Option.

 

Section 2.2.                                   - Exercise Price

 

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option shall be $21.84453771 per share (the “Base Price”) without
commission or other charge (which is the Fair Market Value per share of the
Common Stock on the Grant Date).

 

Section 2.3.                                   - No Guarantee of Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company or offer letter provided by the Company to
the Optionee.

 

Section 2.4.                                   - Adjustments to Option

 

Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
shares of the stock subject to the Option, are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities by reason of a merger, consolidation, recapitalization,
reclassification, stock split, spin-off, stock dividend, combination of shares,
or other corporate event, the Committee shall make, as appropriate and
equitable, an adjustment in the number and kind of shares and/or the amount of
consideration as to which or for which, as the case may be, such Option, or
portions thereof then unexercised, shall be exercisable, and the Committee may,
as it deems appropriate and equitable, pay to the Optionee an amount in respect
of the shares of Common Stock subject to the Option, with such conditions or
limitations as the Committee may deem reasonable and necessary to preserve the
economic value of the Option.  Any such adjustment made by the Committee shall
be final and binding upon the Optionee, the Company and all other interested
persons.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section 3.1.                                   - Commencement of Exercisability

 


(A)                                  SO LONG AS THE OPTIONEE CONTINUES TO BE
EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, THE OPTION
SHALL BECOME EXERCISABLE PURSUANT TO THE FOLLOWING SCHEDULES:

 

(I)                                     TIME OPTION.  THE TIME OPTION SHALL
BECOME VESTED AND EXERCISABLE RATABLY WITH RESPECT TO 20% OF THE SHARES SUBJECT
TO SUCH TIME OPTION ON EACH OF THE FIRST FIVE ANNIVERSARIES OF THE GRANT DATE.

 

(II)                                  PERFORMANCE OPTION.  THE PERFORMANCE
OPTION SHALL BECOME VESTED AND EXERCISABLE AS TO 100% OF THE SHARES SUBJECT TO
SUCH OPTION ON THE EIGHTH ANNIVERSARY OF THE GRANT DATE; PROVIDED, HOWEVER, THAT
THE EXERCISABILITY OF THE PERFORMANCE OPTION WILL BE ACCELERATED AS TO 20% OF
THE SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION AT THE END OF EACH OF THE
FIRST FIVE FISCAL YEARS OCCURRING AFTER THE GRANT DATE, IF AND ONLY IF THE
COMPANY ACHIEVES BOTH THE EBITDA AND FREE CASH FLOW PERFORMANCE TARGETS SET
FORTH ON SCHEDULE A ATTACHED HERETO (EACH, AN “ANNUAL PERFORMANCE TARGET”).  IN
THE EVENT THAT AN ANNUAL PERFORMANCE TARGET IS NOT ACHIEVED IN A PARTICULAR
FISCAL YEAR, THE VESTING OF THE PERFORMANCE OPTION SHALL ACCELERATE IF BOTH
ANNUAL PERFORMANCE TARGETS ARE ACHIEVED IN ANY SUBSEQUENT FISCAL YEAR, SUCH THAT
THE PERFORMANCE OPTION SHALL VEST AS IF ALL PRIOR ANNUAL PERFORMANCE TARGETS HAD
BEEN MET.

 


(B)                                 NOTWITHSTANDING THE FOREGOING, (I) THE TIME
OPTION SHALL BECOME IMMEDIATELY EXERCISABLE AS TO 100% OF THE SHARES OF COMMON
STOCK SUBJECT TO SUCH OPTION IMMEDIATELY PRIOR TO A CHANGE IN CONTROL (BUT ONLY
TO THE EXTENT SUCH OPTION HAS NOT OTHERWISE TERMINATED OR BECOME EXERCISABLE)
AND (II) THE PERFORMANCE OPTION SHALL BECOME IMMEDIATELY EXERCISABLE AS TO 100%
OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION IMMEDIATELY PRIOR TO A
CHANGE IN CONTROL (BUT ONLY TO THE EXTENT SUCH OPTION HAS NOT OTHERWISE
TERMINATED OR BECOME EXERCISABLE) IF (X) BOTH ANNUAL PERFORMANCE TARGETS HAVE
BEEN ACHIEVED FOR EACH OF THE PRIOR FISCAL YEARS OR ON A “CATCH-UP” BASIS OR (Y)
AS A RESULT OF THE CHANGE IN CONTROL, (A) THE INVESTORS ACHIEVE A GROSS INTERNAL
RATE OF RETURN OF NOT LESS THAN 25% (ON A FULLY DILUTED BASIS, ASSUMING THE
INCLUSION OF ALL SHARES OF COMMON STOCK UNDERLYING ALL OPTIONS), AS DETERMINED
IN GOOD FAITH BY THE INVESTORS AND (B) THE INVESTORS EARN AT LEAST 3.0 TIMES THE
BASE PRICE FOR EACH SHARE OF COMMON STOCK HELD (DIRECTLY OR INDIRECTLY) BY IT. 
IF A CHANGE IN CONTROL OCCURS DURING A FISCAL YEAR, THE BOARD OF DIRECTORS OF
THE COMPANY WILL DETERMINE IN GOOD FAITH WHAT PERCENTAGE WILL BECOME VESTED
BASED UPON QUARTERLY PERFORMANCE TARGETS MEASURING EBITDA OVER THE TRAILING
TWELVE MONTH PERIOD.

 


(C)                                  NOTWITHSTANDING THE FOREGOING, NO OPTION
SHALL BECOME EXERCISABLE AS TO ANY ADDITIONAL SHARES OF COMMON STOCK (WHICH DOES
NOT OTHERWISE BECOME EXERCISABLE IN ACCORDANCE WITH SECTION 3.1(A) OR (B) ABOVE)
FOLLOWING THE TERMINATION OF EMPLOYMENT OF THE OPTIONEE FOR ANY REASON AND ANY
OPTION, WHICH IS UNEXERCISABLE AS OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT,
SHALL BE IMMEDIATELY CANCELLED WITHOUT PAYMENT THEREFOR.

 

5

--------------------------------------------------------------------------------


 

Section 3.2.                                   – Expiration of Option

 

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Option to any extent after the
first to occur of the following events:

 


(A)                                  THE TENTH ANNIVERSARY OF THE GRANT DATE;

 


(B)                                 THE FIRST ANNIVERSARY OF THE DATE OF THE
OPTIONEE’S TERMINATION OF EMPLOYMENT, IF THE OPTIONEE’S EMPLOYMENT IS TERMINATED
BY REASON OF DEATH OR PERMANENT DISABILITY (UNLESS EARLIER TERMINATED AS
PROVIDED IN SECTION 3.2(G) BELOW);

 


(C)                                  IMMEDIATELY UPON THE DATE OF THE OPTIONEE’S
TERMINATION OF EMPLOYMENT BY THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES FOR
CAUSE;

 


(D)                                 ONE HUNDRED AND EIGHTY (180) DAYS AFTER THE
DATE OF AN OPTIONEE’S TERMINATION OF EMPLOYMENT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES WITHOUT CAUSE (FOR ANY REASON OTHER THAN AS SET FORTH
IN SECTION 3.2(B));

 


(E)                                  ONE HUNDRED AND EIGHTY (180) DAYS AFTER THE
DATE OF AN OPTIONEE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES BY THE OPTIONEE WITH GOOD REASON;

 


(F)                                    THIRTY (30) DAYS AFTER THE DATE OF AN
OPTIONEE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES BY THE OPTIONEE WITHOUT GOOD REASON;

 


(G)                                 THE DATE THE OPTION IS TERMINATED PURSUANT
TO SECTION 5 OR 6 OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT; OR

 


(H)                                 AT THE DISCRETION OF THE COMPANY, IF THE
COMMITTEE SO DETERMINES PURSUANT TO SECTION 9 OF THE PLAN, THE EFFECTIVE DATE OF
EITHER THE MERGER OR CONSOLIDATION OF THE COMPANY INTO ANOTHER PERSON, OR THE
EXCHANGE OR ACQUISITION BY ANOTHER PERSON OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS OR 80% OR MORE OF ITS THEN OUTSTANDING VOTING STOCK, OR THE
RECAPITALIZATION, RECLASSIFICATION, LIQUIDATION, DISSOLUTION OR OTHER CORPORATE
EVENT OF THE COMPANY AFTER (X) TEN (10) DAYS PRIOR WRITTEN NOTICE TO THE
OPTIONEE THAT THE COMPANY INTENDS TO EXERCISE SUCH DISCRETION AND AN OPPORTUNITY
FOR THE OPTIONEE TO EXERCISE HIS OPTIONS (WHETHER OR NOT THEN VESTED), (Y)
PAYMENT TO THE OPTIONEE IN RESPECT OF THE TERMINATION OF HIS OPTIONS, OR (Z) AN
OPPORTUNITY FOR THE EXECUTIVE TO ROLLOVER HIS OPTIONS INTO NEW STOCK OPTIONS, IN
CONNECTION WITH SUCH TRANSACTION.

 

ARTICLE IV

 

EXERCISE OF OPTION

 

Section 4.1.                                   – Person Eligible to Exercise

 

Except as otherwise provided in the Management Stockholder’s Agreement, during
the lifetime of the Optionee, only he may exercise an Option or any portion
thereof.

 

6

--------------------------------------------------------------------------------


 

After the death of the Optionee, any exercisable portion of an Option may, prior
to the time when an Option becomes unexercisable under Section 3.2, be exercised
by his personal representative or by any person empowered to do so under the
Optionee’s will or under the then applicable laws of descent and distribution.

 

Section 4.2.                                   – Partial Exercise

 

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

Section 4.3.                                   – Manner of Exercise

 

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

 


(A)                                  NOTICE IN WRITING SIGNED BY THE OPTIONEE OR
THE OTHER PERSON THEN ENTITLED TO EXERCISE THE OPTION OR PORTION THEREOF,
STATING THAT THE OPTION OR PORTION THEREOF IS THEREBY EXERCISED, SUCH NOTICE
COMPLYING WITH ALL APPLICABLE RULES ESTABLISHED BY THE COMMITTEE;

 


(B)                                 FULL PAYMENT (IN CASH OR BY CHECK OR BY A
COMBINATION THEREOF) FOR THE SHARES WITH RESPECT TO WHICH SUCH OPTION OR PORTION
THEREOF IS EXERCISED;

 


(C)                                  A BONA FIDE WRITTEN REPRESENTATION AND
AGREEMENT, IN A FORM SATISFACTORY TO THE COMMITTEE, SIGNED BY THE OPTIONEE OR
OTHER PERSON THEN ENTITLED TO EXERCISE SUCH OPTION OR PORTION THEREOF, STATING
THAT THE SHARES OF COMMON STOCK ARE BEING ACQUIRED FOR HIS OWN ACCOUNT, FOR
INVESTMENT AND WITHOUT ANY PRESENT INTENTION OF DISTRIBUTING OR RESELLING SAID
SHARES OR ANY OF THEM EXCEPT AS MAY BE PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND THEN APPLICABLE RULES AND REGULATIONS
THEREUNDER, AND THAT THE OPTIONEE OR OTHER PERSON THEN ENTITLED TO EXERCISE SUCH
OPTION OR PORTION THEREOF WILL INDEMNIFY THE COMPANY AGAINST AND HOLD IT FREE
AND HARMLESS FROM ANY LOSS, DAMAGE, EXPENSE OR LIABILITY RESULTING TO THE
COMPANY IF ANY SALE OR DISTRIBUTION OF THE SHARES BY SUCH PERSON IS CONTRARY TO
THE REPRESENTATION AND AGREEMENT REFERRED TO ABOVE; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY, IN ITS REASONABLE DISCRETION, TAKE WHATEVER ADDITIONAL ACTIONS IT
DEEMS REASONABLY NECESSARY TO ENSURE THE OBSERVANCE AND PERFORMANCE OF SUCH
REPRESENTATION AND AGREEMENT AND TO EFFECT COMPLIANCE WITH THE ACT AND ANY OTHER
FEDERAL OR STATE SECURITIES LAWS OR REGULATIONS;

 


(D)                                 FULL PAYMENT TO THE COMPANY OF ALL AMOUNTS
WHICH, UNDER FEDERAL, STATE OR LOCAL LAW, IT IS REQUIRED TO WITHHOLD UPON
EXERCISE OF THE OPTION; AND

 


(E)                                  IN THE EVENT THE OPTION OR PORTION THEREOF
SHALL BE EXERCISED PURSUANT TO SECTION 4.1 BY ANY PERSON OR PERSONS OTHER THAN
THE OPTIONEE, APPROPRIATE PROOF OF THE RIGHT OF SUCH PERSON OR PERSONS TO
EXERCISE THE OPTION.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares.

 

7

--------------------------------------------------------------------------------


 

Share certificates evidencing stock issued on exercise of this Option shall bear
an appropriate legend referring to the provisions of subsection (c) above and
the agreements herein. The written representation and agreement referred to in
subsection (c) above shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Act, and such
registration is then effective in respect of such shares.

 

Section 4.4.                                   – Conditions to Issuance of Stock
Certificates

 

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company.  Such shares shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

 


(A)                                  THE OBTAINING OF APPROVAL OR OTHER
CLEARANCE FROM ANY STATE OR FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE
SHALL, IN ITS REASONABLE AND GOOD FAITH DISCRETION, DETERMINE TO BE NECESSARY OR
ADVISABLE; AND

 


(B)                                 THE LAPSE OF SUCH REASONABLE PERIOD OF TIME
FOLLOWING THE EXERCISE OF THE OPTION AS THE COMMITTEE MAY FROM TIME TO TIME
ESTABLISH FOR REASONS OF ADMINISTRATIVE CONVENIENCE OR AS MAY OTHERWISE BE
REQUIRED BY APPLICABLE LAW.

 

Section 4.5.                                   – Rights as Stockholder

 

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
shares shall have been issued by the Company to such holder.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1.                                   – Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option.  In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 5.2.                                   – Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

 

Section 5.3.                                   – Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto.  By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to him.  Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.3.  Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

Section 5.4.                                   – Titles; Pronouns

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.  The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

Section 5.5.                                   – Applicability of Plan and
Management Stockholder’s Agreement

 

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan
and the Management Stockholder’s Agreement, to the extent applicable to the
Option and such shares.  In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control.  In the event of any conflict
between this Agreement or the Plan and the Management Stockholder’s Agreement,
the terms of the Management Stockholder’s Agreement shall control.

 

Section 5.6.                                   – Amendment

 

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

 

Section 5.7.                                   – Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

9

--------------------------------------------------------------------------------


 

Section 5.8.                                   – Arbitration

 


IN THE EVENT OF ANY CONTROVERSY AMONG THE PARTIES HERETO ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT WHICH CANNOT BE SETTLED AMICABLY BY THE PARTIES,
SUCH CONTROVERSY SHALL BE FINALLY, EXCLUSIVELY AND CONCLUSIVELY SETTLED BY
MANDATORY ARBITRATION CONDUCTED EXPEDITIOUSLY IN ACCORDANCE WITH THE AMERICAN
ARBITRATION ASSOCIATION RULES, BY A SINGLE INDEPENDENT ARBITRATOR.  SUCH
ARBITRATION PROCESS SHALL TAKE PLACE WITHIN 100 MILES OF THE NEW YORK CITY
METROPOLITAN AREA.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING
UPON ALL PARTIES HERETO AND SHALL BE RENDERED PURSUANT TO A WRITTEN DECISION,
WHICH CONTAINS A DETAILED RECITAL OF THE ARBITRATOR’S REASONING.  JUDGMENT UPON
THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. 
EACH PARTY SHALL BEAR ITS OWN LEGAL FEES AND EXPENSES, UNLESS OTHERWISE
DETERMINED BY THE ARBITRATOR.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IF THE EMPLOYMENT AGREEMENT CONTAINS A SIMILAR PROVISION RELATING TO ARBITRATION
AND/OR DISPUTE RESOLUTION, SUCH PROVISION IN THE EMPLOYMENT AGREEMENT SHALL
GOVERN ANY CONTROVERSY HEREUNDER.

 

[Signatures on next page.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

PANAMSAT CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

 

OPTIONEE:

 

 

 

 

 

 

 

Address

 

 

 

 

 

Aggregate number of shares of Common Stock
for which the Time Option granted hereunder is
exercisable (100% of number of shares):

[                        ]

 

 

 

 

Aggregate number of shares of Common Stock
for which the Performance Option granted
hereunder is exercisable (100% of number of
shares):

[                        ]

 

 

 

 

Base Price:

$[                        ] per share

 

 

 

 

Grant Date:

August 20, 2004

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

Annual Performance Targets

 

The Annual Performance Targets are based on the Company’s achievement of the
following (i) EBITDA and (ii) EBITDA minus capital expenditures (“Free Cash
Flow”) targets for the following Fiscal Years:

 

Fiscal Year

 

EBITDA Target

 

Free Cash Flow Target

 

 

 

 

 

 

 

2005:

 

$

[      ] million

 

$

[      ] million

 

 

 

 

 

 

 

2006:

 

$

[      ] million

 

$

[      ] million

 

 

 

 

 

 

 

2007:

 

$

[      ] million

 

$

[      ] million

 

 

 

 

 

 

 

2008:

 

$

[      ] million

 

$

[      ] million

 

 

 

 

 

 

 

2009:

 

$

[      ] million

 

$

[      ] million

 

 

Annual Performance Targets will be equitably adjusted by the Board of Directors,
in consultation with management, for any acquisitions, divestitures or major
capital investment programs not contemplated in the management plan, and for any
change in accounting treatment of equity compensation.  Annual Performance
Targets will be equitably adjusted for other accounting changes and for other
customary adjustment events on a basis consistent with normal practice.

 

“EBITDA” shall mean earnings before income, taxes, depreciation and
amortization.

 

For purposes of determining the vesting of Performance Options for years in
which the Annual Performance Targets were not met under the last sentence of
Section 3.1(a)(ii), any amounts actually earned by the Company in excess of the
EBITDA Target and Free Cash Flow Targets for FY 2004 shall be taken into account
for purposes of satisfying any cumulative Performance Targets (and not with
respect to any Annual Performance Target for any particular fiscal year).

 

--------------------------------------------------------------------------------
